UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELAVON, INC.,

                                  Plaintiff,
                                                                 15-CV-07985 (KMK)
                          v.
                                                                        ORDER
 NORTHEAST ADVANCE TECHNOLOGIES
 INC. ET AL,

                                  Defendants.


KENNETH M. KARAS, United States District Judge:

         For the reasons stated on the record at the Oral Argument on June 30, 2021, the Court

overrules the Freidman Defendants objections and adopts Magistrate Judge Davison’s

Memorandum and Order dated December 10, 2020 in its entirety. (Dkt. No. 408.) The Court

lifts the current stay so that discovery may proceed consistent with this Order.

         SO ORDERED.

Dated:     June 30, 2021
           White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge
